DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/12/2021. 
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Applicant respectfully disagrees. Contrary to the Office's assertions, claim 1 recites "a non- text mark" not "a non-test mark." More importantly, these 
Examiner’s Response: Rejection under 35 USC § 112(a) withdrawn.
Applicant argues: “The specification and figures do provide a standard for ascertaining the requisite degree of "approximately." FIG. 9 of Applicant's originally-filed disclosure teaches a determination based on whether the exposure time is equal to or less than 40 milliseconds. As illustrated in FIG. 9, when the exposure time is equal to or less than 40 milliseconds, then the feedback display time is set to 40 milliseconds. Additionally, as illustrated in FIG. 9, when the exposure time is greater than 40 milliseconds, then the feedback display time is equal to the exposure time. Therefore, one of ordinary skill in the art at the time of the effective filing date would be reasonably apprised of the scope of the invention because one of ordinary skill in the art would understand that the use of "approximate" refers to the instance when the exposure time is equal to or less than 40 milliseconds, then the feedback display time is set to 40 milliseconds.”
Examiner’s Response: Examiner respectfully disagrees. The term “approximately” also does not provide a standard for ascertaining the requisite degree and neither the claims or specification define a requisite degree for the tem. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For 
Applicant argues: For example, while Tokunaga teaches a progress bar 602 in FIG. 5A, paragraph [0072] teaches that the progress bar 602 is regarding an image synthesis process that occurs after performing three distinct still image capture processes. Specifically, paragraph [0072] of Tokunaga teaches the following: 

FIG. 5A is a diagram illustrating an example of display shown during the synthesizing process by the digital camera 100. As illustrated in the figure, a progress bar 602 indicating the progress situation of the synthesizing process is superimposed on a through image 601. By referring to the progress bar 602, the user can predict how much more time it takes to complete the image synthesizing process.

In other words, the progress bar 602 cannot be considered to be "indicating a performance of the still image capture process" because Tokunaga teaches that the progress bar 602 is only regarding an image synthesis process that is separate and distinct from a still image capture process. Therefore, Tokunaga fails to disclose or suggest at least "output a second instruction to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any text," as recited by amended claim 1. Thus, Tokunaga fails to establish a prima facie case of anticipation with respect to amended claim 1 because Tokunaga fails to disclose or suggest all of the features of amended claim 1, and provides no apparent reason for modification to include such features.
Examiner’s Response: Examiner respectfully disagrees. Claim language does not describe what may be considered to be “a still image capture process” other than it is performed “by processing data based on pixel signals output from a plurality of pixels”. Therefore, the still image capture process may include the process of shooting three images and synthesizing the images to capture a final still image.

Applicant’s arguments with respect to claims 1-2, 8-9, 12-13 and 15-21 have been considered but are moot because the arguments do not apply to the same .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 12-13 and 15-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the non-text mark…not associated with any text”. It is indefinite and unclear as to what “not associated with any text” is referring to or what may be considered to be associated or not associated text. Applicant states in applicant’s remarks page 8, “For example, FIGS. 8, 15, 19-28, and 31 of Applicant's originally-filed disclosure all illustrate "a non-text mark" and "not associated with any text." Applicant’s Figures 8, 15, 19-25, 27-28 and 31 depict non-text marks that appear to be not associated with any displayed text (Examiner notes the mark displayed Figure 26 includes a numerical value indicating the number of remaining images displayed below any text” may be so broadly interpreted that the metes and bounds of the claims cannot be determined. For example, consider a user manual describing the meaning or use of a non-test mark. Is the text of the user manual considered to be associated with the non-text mark? If a non-text mark is stored as a file, is the file name text associated with the mark? Even a product name of the camera using the non-text mark could be interpreted as text associated with the non-text mark. Applicant’s specification does not provide any detail or explanation as to what may or may not be text associated with the non-text mark.
Claims 2, 8-9, 12-13, 15-17 and 21 are rejected as being dependent on claim 1.
Claims 18 and 19 are rejected for the same reasons as claim 1.
Claim 20 is rejected as being dependent on claim 18.
Examiner suggests amending “not associated with any text” to “not associated with any displayed text”.

The term "approximately" in claim 12 is a relative term which renders the claim indefinite.  The term “approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 12 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (US 2014/0071324 A1).

Regarding claim 1, Tokunaga et al. (hereafter referred as Tokunaga) teaches a control apparatus (Tokunaga, Figs. 1-3) comprising: 
a processing unit (Tokunaga, Fig. 3 Controller 130 and Image processor 122) configured to 
perform a still image capture process by processing data based on pixel signals (Tokunaga, Fig. 4, Blocks S430-S445, Paragraph 0059-0071) output from a plurality of pixels (Tokunaga, Fig. 3, CCD 120, Paragraph 0058, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion), 
receive a first instruction to perform the still image capture process (Tokunaga, Fig. 4, Blocks S430, Paragraph 0059), and 
output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD monitor to display the non-text mark and through 
a display control unit configured to 
control a display unit to display a through image based on the data processed by the processing unit (Tokunaga, Fig. 4, Blocks S426-S429 and S443, Fig. 5A), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Tokunaga, Fig. 4, Blocks S443, Fig. 5A).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 9, Tokunaga teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a moving image (Tokunaga, Fig. 5A, Progress bar 602 is a moving image.).

Regarding claim 12, Tokunaga teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time approximately equivalent to an exposure time (Tokunaga, Figs. 6-9, The time of “shooting image” is interpreted as an exposure time. The mark is considered to be displayed for a time approximately equivalent to an exposure time.).

Claim(s) 1-2, 8, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (US 2012/0105682 A1).

Regarding claim 1, Hata et al. (hereafter referred as Hata) teaches a control apparatus (Hata, Figs. 1 and 2) comprising: 
a processing unit (Hata, Fig. 2, digital processing circuit 3 and CPU 5) configured to 
perform a still image capture process (Hata, Fig. 13, Paragraphs 0066-0068, The panoramic image pickup process is the still image capture process.) by processing data based on pixel signals output from a plurality of pixels (Hata, Fig. 2, CCD 1, Paragraph 0034, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion), 
receive a first instruction to perform the still image capture process (Hata, Fig. 13, Block S21, Paragraph 0066), and 
output a second instruction (Hata, Fig. 3, Control from the CPU 5 to the LCD 9 or Display Processing Circuit 8 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction (Hata, Fig. 14, Block S240, Paragraph 0071, Fig. 5, Guide images 102 to 104 and guide images 112 to 114, Paragraph 0073), the non-text mark indicating a performance of the still image capture process and not associated with any text (Hata, Figs. 5-9, The non-text mark indicates a performance of the still image capture process.); and 
a display control unit configured to 

control the display unit to display the non-text mark in response to receiving the second instruction (Hata, Fig. 5, Guide images 102 to 114, Fig. 14, Block S240, Paragraphs 0068 and 0073).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 2, Hata teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed at each of four corners of the display unit (Hata, Fig. 5, Guide images 102 to 114).

Regarding claim 8, Hata teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a still image (Hata, Fig. 5, Guide images 102 to 114).

Regarding claim 15, Hata teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Hata, Fig. 13, Blocks, S22-S24, The panoramic image pickup mode continuously captures a plurality of images for display or panoramic image generation.).

Claim(s) 1, 8, 13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo (US 2002/0196348 A1).

Regarding claim 1, Kubo teaches a control apparatus (Kubo, Fig. 1) comprising: 
a processing unit (Kubo, Fig. 1, signal processing part 26 and CPU 30) configured to 
perform a still image capture process (Kubo, Fig. 4) by processing data based on pixel signals output from a plurality of pixels (Kubo, Fig. 1, image pickup device 16, Paragraphs 0011 and 0045), 
receive a first instruction to perform the still image capture process (Kubo, Paragraphs 0053-0054), and 
output a second instruction (Kubo, Fig. 1, Control from CPU 30 to Display device 34 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any text (Kubo, Fig. 4, image 40, Paragraph 0066); and 
a display control unit (Kubo, Fig. 1, Display device 34) configured to 
control a display unit to display a through image based on the data processed by the processing unit (Kubo, Paragraph, 0052), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Kubo, Fig. 4, image 40, Paragraph 0066).
Claims 18 and 19 are rejected for the same reasons as claim 1.



Regarding claim 13, Kubo the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time (Kubo, Fig. 4, non-text mark is displayed for two VD periods and the exposure time is one VD period.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0204243 A1) in view of Tokunaga et al. (US 2014/0071324 A1).

Regarding claim 1, Hayashi teaches a control apparatus (Hayashi, Fig. 1) comprising: 
a processing unit (Hayashi, Fig. 1, Control Unit 1 and Development Processing Section 6) configured to 

receive a first instruction to perform the still image capture process (Hayashi, Fig. 3, Block A10); and 
output a second instruction (Hayashi, Fig. 1, Control from the Control Unit and Development Processing Section to the display panel to display the mark and through image is the second instruction) to display a mark in response to receiving the first instruction, the mark indicating a performance of the still image capture process (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073);
a display control unit (Hayashi, Fig. 1, Control Section 1) configured to 
control a display unit (Hayashi, Fig. 1, Control Section 1) to display a through image based on the data processed by the processing unit (Hayashi, Fig. 8, Paragraphs 0030, 0036 and 0071, The “live view” is the through image.), and
 control the display unit to display the mark in response to receiving the second instruction (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073).
However, Hayashi does not teach a non-text mark, the non-text mark not associated with any text.
In reference to Tokunaga, Tokunaga teaches output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD 
These arts are analogous since they are both relate to displaying indicators on a through image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hayashi with the indicator as seen in Tokunaga to show a progress of the processing.
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 9, the combination of Hayashi and Tokunaga teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a moving image (Tokunaga, Fig. 5A, Progress bar 602 is a moving image.).

Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0204243 A1) in view of Tokunaga et al. (US 2014/0071324 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 16, the combination of Hayashi and Tokunaga teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Hayashi, Fig. 8, Paragraph 0071, Live view image), and second data (Hayashi, Fig. 8, Paragraph 0071-0073, “first image” and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Hayashi, Fig. 8, Paragraph 0071, the first image data is a live view.).
However, the combination of Hayashi and Tokunaga does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hayashi and Tokunaga with the method of using a low-resolution preview image and a high-
Claim 20 is rejected for the same reasons as claim 16.

Regarding claim 17, the combination of Hayashi, Tokunaga and Choi teaches the control apparatus according to claim 16 (see claim 16 analysis), wherein the processing unit records, in a recording medium (Hayashi, Fig. 1, Storage Section 3, Paragraph 0036 and 0080), the second data temporarily stored in a storage unit (Hayashi, Fig. 1, Buffer Memory 3B, Paragraph 0031) when the first instruction is received (Hayashi, Fig. 8, Paragraph 0071, Fig. 10, Block C15, Paragraph 0081).

Claim(s) 1, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1).

Regarding claim 1, Sato teaches a control apparatus (Sato, fig. 1) comprising: 
a processing unit (Sato, Fig. 1, Controller 210) configured to 
perform a still image capture process (Sato, Figs. 2 and 4-5, Paragraph 0062, The process of Sato is considered to be a still image capture process since the process allows for a still image to be captured.) by processing data based on pixel signals output 
receive a first instruction to perform the still image capture process (Sato, Fig. 2, Block S110, Paragraph 0048), and 
output a second instruction (Sato, Fig. 1, Control from the Controller 210 to the liquid crystal monitor 270 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any text (Sato, Fig. 8, moving image recording display icon 330 and still image recording display icon 340, Paragraph 0080); and 
a display control unit (Sato, Fig. 1, liquid crystal monitor 270) configured to 
control a display unit to display an image based on the data processed by the processing unit (Sato, Paragraph 0039), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Sato, Fig. 8, Paragraph 0080).
However, Sato does not explicitly state controlling the display unit to display a through image based on the data processed by the processing unit.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches controlling the display unit to display a through image based on the data processed by the processing unit (Lee, Figs. 5-6, Paragraph 0105).
These arts are analogous since they are since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before 
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 15, the combination of Sato and Lee teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Sato, Figs. 2, 4-5 and 8, Paragraphs 0048-0051, Sato teaches a continuous imaging mode and the non-text mark is displayed continuously.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1) in view of Toyoda (US 2011/0176028 A1).

Regarding claim 13, the combination of Sato and Lee teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than a single image frame (Sato, Fig. 8, Paragraph 0080). 
 However, the combination of Sato and Lee does not teach wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time.

These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sato and Lee with the teaching of using various exposure times and frame rates for video capture as seen in Toyoda to ensure proper exposure of the video image. Therefore, the claim limitation “wherein the mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time” is met since during a video capture with an exposure time is shorter than a predetermined time, the mark would be displayed for the entire video capture.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita (US 2007/0046795 A1): Teaches CMOS and CCD image sensors use a plurality of pixels to create and image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698